Citation Nr: 1440533	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  12-26 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent prior to March 12, 2013 for posttraumatic stress disorder (PTSD), and higher than 70 percent from March 12, 2013, forward. 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU), prior to March 12, 2013.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1969 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which granted the Veteran service connection for PTSD and assigned an initial rating of 50 percent effective January 1, 2008.  The Veteran filed a timely Notice of Disagreement (NOD) and VA Form 9 Substantive Appeal regarding this initial rating assigned.  He was then given a VA examination to assess the severity of his condition, which resulted in the RO granting him in a November 2013 rating decision a 70 percent rating effective March 12, 2013.  As this increase resulted in a "staged" rating for the condition and did not represent a full grant of the benefits sought, it is presumed he continues to seek the highest possible rating for the PTSD and the claim is still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran requested a hearing before the Board.  He was scheduled for a Travel Board hearing on May 21, 2014.  However it appears the hearing was cancelled by the Veteran.  He has not requested a new hearing and thus the Board is proceeding with the adjudication of the claim.  

The Board also notes that the Veteran was granted a total disability rating based on individual unemployability in the November 2013 decision.  Therefore, there is no need to address a derivative TDIU claim here.  


FINDING OF FACT

During the pendency of the Veteran's claim, his PTSD has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; and the inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

Entitlement to an initial rating of 70 percent for PTSD is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

However, entitlement to a 100 percent rating either before or after March 12, 2013 is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Higher rating for PTSD 

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the evaluation is at issue, the 'present level' of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, as is the case here, where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous...' Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders-specifically under 38 C.F.R. § 4.130, DC 9411.  In addition, the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The use of the phrase "such symptoms as," followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV which clinicians have assigned to a veteran.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Generally speaking, the higher the GAF score, the higher the overall functioning of the individual.  A score of 60-51 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.)  A score of 50-41 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 40-31 is assigned for some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Prior to March 12, 2013

The Veteran received VA treatment for his PTSD beginning in May 2008.  In June 2008, his treating physician noted that his PTSD caused the following symptoms: nightmares; a foreshortened sense of future; sleep trouble; intense thoughts and flashbacks of his stressor; avoiding of thinking and talking about his stressor; emotional numbness; feeling detached from others; anger and irritability; hypervigilance; and an exaggerated startle response.  The physician further described him as having a moderately anxious mood and congruent affect, as well as being neatly dressed and groomed and alert to person, place, and time.  The Veteran's thought process was logical and organized, while his attention and concentration were within normal limits.  The examiner denied there was any evidence of perceptual disturbance.  When discussing the Veteran's depression, the physician noted that there were symptoms of irritability, loss of energy, feelings of worthlessness and guilt, self-criticalness, and endorsement of occasional, fleeting suicidal ideation without intent or plan.  The physician listed his GAF score as 48.

The Veteran submitted a statement from a treating psychologist dated September 2008 that reiterates the majority of these symptoms. 

A February 2009 VA treatment note for his PTSD states that he had some passive thoughts of death but no plan or intention.  The Veteran discussed that his family was a source of support.  He stated he continued to suffer from chronic sleeping trouble and chronic low self-esteem, but that the latter was related to his substance abuse.  

The Veteran submitted another statement from a treating psychologist from May 2009.  The psychologist detailed the Veteran's PTSD symptoms, including repeated nightmares, sleep impairment, anger and irritability, avoidance of crowds, inability to have close friends, refusal to make plans or arrangements for social events or  vacations, and strong startle response.  The psychologist stated that the PTSD symptoms caused major impairment in his thinking, judgment, and mood in everyday life.  He further assigned a GAF score of 40.  In the letter, the psychologist notes that the Veteran worked for 38 years as a phone company before taking a "somewhat forced retirement" in July 2007. 

His VA treatment records contain those from his participation in group counseling in 2009, but they do not comment on his individual symptoms or the severity of his PTSD.

After review of the relevant evidence from this earlier period on appeal, the Board is granting the Veteran a higher initial rating of 70 percent.  He presented evidence, namely the June 2008 VA treatment record that noted the presence of a fleeting suicidal ideation.  Furthermore, the GAF score assigned represented serious symptoms, including for suicidal ideation, as well as serious impairment in social, occupational, or school functioning.  This GAF score only decreased according the May 2009 letter from a treating psychologist and at that time was indicative of major impairment in several areas.  This psychologist's conclusion that the Veteran's symptoms resulted in major impairment in thinking, judgment, and mood is contemplated by the criteria for a 70 percent rating according to the General Rating Formula for Mental Disorders.  Thus, in resolving all reasonable doubt in the Veteran's favor, the Board is granting him the higher 70 percent rating.  

The issue of entitlement to a schedular rating in excess of 70 percent for PTSD, for the entire appellate period, is addressed in the remand below.

However, he is not warranted the higher 100 percent rating, as there is no psychiatric medical evidence indicating that he suffered from "total occupational and social impairment."  Furthermore, he has not produced evidence, lay or otherwise, indicating he experienced gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, is a persistent danger or hurting self or others, is intermittently unable to perform activities of daily living, has a disorientation to time or place, or suffers from memory loss for names of close relatives, occupation, or own name prior to March 12, 2013.  The symptoms he has shown have not been of similar severity, frequency or duration to those contemplated by the higher 100 percent rating.  Thus, an initial rating higher than 70 percent prior to March 12, 2013 is denied.  


II.  TDIU, prior to March 12, 2013














ORDER

Entitlement to an initial rating of 70 percent for PTSD is granted.

But entitlement to a rating higher than 70 percent, either before or since March 12, 2013, is denied. 




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


